Citation Nr: 1523545	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-38 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a disability of the fingers.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 4, 1953, to March 1, 1972; he also had 2 years, 11 months, and 4 days of active service prior to August 4, 1953.  The Veteran died in December 2009 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Following the Veteran's death in December 2009, the RO substituted his surviving spouse as the appellant.  This was confirmed by the RO in a June 2011 letter to the appellant.

By a March 2014 rating decision, service connection for prostate cancer was granted.  This is considered a complete grant of the benefit sought with respect to that issue.  As such, the issue is no longer before the Board.  38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Prior to his death, the Veteran requested a hearing before a member of the Board.  See December 2008 Substantive Appeal.  As the Veteran died and the appellant was substituted, it was unclear whether the appellant herself desired a hearing.  In January 2015, the Board sent a letter to the appellant seeking to determine whether the appellant desired a Board hearing.  That letter was returned as undeliverable.  Additionally, a follow-up letter was mailed to the Veteran's estate in March 2015.  To date, no response has been received by the appellant or the Veteran's estate.  As multiple attempts have been made to ascertain whether the appellant desires a Board hearing and the appellant herself has not indicated that she desires a Board hearing, the Board concludes that delaying this matter further to schedule the appellant for a Board hearing is not necessary.  



FINDINGS OF FACT

1.  The Veteran did not have hearing impairment as defined by VA.

2.  A disability of the fingers did not have its onset in service; nor was such a disability otherwise related to service.

3.  Resolving reasonable doubt in favor of the appellant, the Veteran's hemorrhoids had an onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.385 (2014).

2.  The criteria for service connection for a disability of the fingers have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

VA is required to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These requirements have been met in this case.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the appellant.  VA has obtained service treatment records, private treatment records and VA treatment records.  Records from private treatment providers were already associated with the claims file at the time of the Veteran's death.  There is no evidence that any further evidence outside the Veteran's claims file was in VA's constructive possession at the time of the Veteran's death.  Accordingly, the Board finds that all available evidence pertaining to the appellant's claims has been obtained.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) a current disability; (2) a disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including arthritis, if the disease manifested itself and was identified as such either in service or within a specified time period.

A. Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In this instance, there is no evidence that the Veteran suffered from hearing impairment for VA purposes during his lifetime.  A review of the medical and lay evidence does not show any diagnoses of hearing loss or that the Veteran met the criteria for hearing impairment as defined by 38 C.F.R. § 3.385.  To the contrary, a November 2006 VA Agent Orange Examination notes that the Veteran had normal hearing acuity at that time.  No one, including the Veteran, conveyed that the Veteran had been diagnosed with hearing loss.  While the Veteran explained that he was exposed to loud noise in service, see December 2008 Substantive Appeal, there is no evidence of any hearing loss for VA purposes during the Veteran's lifetime.

In the absence of proof that the Veteran was diagnosed with the claimed disability, there can be no valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (the existence of a current disability is the cornerstone of a claim for VA disability compensation); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (a service connection claim must be accompanied by evidence establishing that the claimant has the claimed disability).

Without evidence that the Veteran suffered from hearing impairment as defined by VA, the Board concludes that the preponderance of evidence is against the appellant's claim for service connection for hearing loss.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Disability of the Fingers

The appellant asserts that service connection is warranted for arthritis of the Veteran's fingers.

A review of the evidence does not reveal any diagnosis of arthritis of the Veteran's fingers.  No medical record, or any record for that matter, evidences a diagnosis of arthritis of the fingers.  While the Veteran explained that he was exposed to extremely cold conditions during his service, see December 2008 Substantive Appeal, there is simply no evidence that he was ever diagnosed with arthritis of the fingers during his lifetime.  

The Board does note that an impression of arthralgia was noted during a November 2006 VA Agent Orange Examination.  By definition, arthralgia is a general term for pain in a joint.  See Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003). However, pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).  Further, there is no evidence that the impression of arthralgia is even referring to the Veteran's fingers.  See November 2006 VA Agent Orange Examination.  In any event, service connection for arthralgia is not warranted as joint pain alone is not a disability for VA compensation purposes, as explained above.

That same November 2006 VA examination notes swan-neck deformity of the thumbs and bony deformities of the fingers.  Despite that diagnosis, there is no evidence of any finger or thumb problems during service.  See Veteran's Service Treatment Records.  Likewise, there is no competent evidence that the Veteran's deformities of the thumbs or fingers were related to his military service.  While the Veteran asserted that he was exposed to cold conditions during service, see December 2008 Substantive Appeal, he was not competent to opine as to the etiology of any finger or thumb disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is simply no competent evidence linking any diagnosed finger disability with the Veteran's period of service.  

Without any competent evidence that any diagnosed finger disability was somehow related to service, the Board concludes that the preponderance of evidence is against the appellant's claim for service connection for a disability of the fingers.   There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Hemorrhoids

The appellant asserts that service connection for hemorrhoids is warranted. 

Regarding a diagnosis, the Veteran stated that a VA physician indicated that the Veteran suffered from hemorrhoids.  See December 2008 Substantive Appeal.  The Veteran was competent to convey a physician's diagnosis of hemorrhoids.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A review of the Veteran's service treatment records shows several instances of hemorrhoids during service.  See April 1963 Report of Medical Examination (right hemorrhoidal tag); April 1964 Report of Medical Examination (external hemorrhoid); March 1970 Report of Medical Examination (grade 1 hemorrhoid); February 1972 Report of Medical Examination (external hemorrhoids); February 1972 Clinical Record (external hemorrhoids); Undated Report of Medical Examination (grade 1 hemorrhoid).

Resolving reasonable doubt in favor of the appellant, service connection for hemorrhoids is warranted.  The Veteran carried a diagnosis of hemorrhoids, as he explained in his appeal.  See December 2008 Substantive Appeal.  The evidence of record, including the Veteran's service treatment records, shows that hemorrhoids had an onset in service, as discussed above.  There is no evidence that the Veteran's post-service diagnosis of hemorrhoids was unrelated to the incurrence of hemorrhoids during service.  Additionally, the Veteran appeared to indicate that he experienced hemorrhoids during service and those hemorrhoids continued after service.  See December 2008 Substantive Appeal.  The Board finds the Veteran competent and credible in describing his hemorrhoid problems.  As such, resolving reasonable doubt in the appellant's favor, hemorrhoids had an onset in service and likely continued thereafter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a disability of the fingers is denied.

Entitlement to service connection for hemorrhoids is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


